DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language whether or not the recited names of the components, ‘frame portion’, ‘coupling portion’, or ‘wall portions’, intend only some portion(s) of the respective component, or the entirety of each respective component [that is, the entire frame, coupling, or wall]. It is further unclear how the claimed structure can be set forth relative to the component [‘analysis plate’] that is not even included as part of the invention. The claim language also fails to set clear structural inter-relationships in the recitation, ‘the pair of wall portions have a pair of cavities’ because, in light of the entire disclosure, it appears that each ‘wall portion’ must include only one cavity of the pair of cavities. Also, in line 12, ‘the wall portion having the through hole’ lacks antecedent basis [see also claim 4].  Further, it is unclear from the claim language what object the ‘upper end side’ must pertain to [the same consideration applies to claim 4]. Also note that ‘gradually’ is a relative term in the given context.  Additionally, it is not clear with respect to what the ‘inclined’ surface must be inclined. 
	In claim 2, it is unclear what structural features must delimit the ‘areas’ of the ‘space’ [that is, a hollow place]. Also, ‘each position corresponding to one of the plurality of areas’, is very unclear. 
	In claim 3, it is unclear how the plurality of coupling portions must be structurally inter-related with the coupling portion of claim 1. 
Additionally, in claim 4, ‘the through hole side’ lacks antecedent basis. The phrase, the through hole side relative to the inclined surface’ is very unclear. Also, the ‘where’ clause in the last three lines is extremely unclear. The term ‘gradually’ , again, is  relative in the given context.  
In claim 5, the direction in which the pair of wall portions are ‘opposed each other’ is indefinite since two walls / planes may have an infinite number of such ‘directions’ between them. 
In claim 6, it is not clear whether or not the ‘ planar shape of the space surrounded by the frame portion’ means that the ‘frame portion’ must include an annular inner surface that is flat. 
In claim 8, it is unclear whether the recitation of the ‘longitudinal’ direction means that the analysis plate must be elongated. 	

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suovaniemi  et al., [US 4319841]. 
	With respect to claims 1-3, 6 and 8, Suovaniemi discloses a placement holder / kit comprising, as shown in Figures 1-2, a frame portion that includes a pair of wall portions opposed to each other [not indexed, shown as ‘horizontal ‘parallel walls in Figure 2] and a plurality of coupling portions [not indexed, shown as ‘vertical’ parallel walls in Figure 2],  the frame portion surrounding a space of a planar quadrangular shape, configured to accommodate analysis plates 2, where each wall portion includes at least one recess [‘cavity’]  9 extending through the wall portions [‘through hole’] and where each analysis plate 2 [as seen in Figure 3] has protrusions 10, 11 disposed at each end of the plate and configured as recited. Figure 1 further shows each recess 9 having at least one curved [‘inclined’, ‘‘first’] inner surface at space areas 14,  having sub-portions gradually decreasing at different degrees as recited. It also appears that each coupling portion extends below the cavities so as to couple one of the wall portions to the other wall portion. 
	Referring to claim 4, Figure 2 shows the interval between inner surfaces of the pair of wall portions being constant.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 7 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Suovaniemi et al. 
While Suovaniemi does describe the holder as made of plastic, the reference does not specifically teach resin as suitable construction material However, resin is routinely employed for making supports/holders, and it would be  clearly within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Suovaniemi by employing resin as a construction material for the holder, to improve its mechanical characteristics depending on particular goals of testing, to diversify the tests to be performed. 

Drawings

8.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, each ‘position’ corresponding to ‘one of the plurality of areas’, as well as the protrusions of the wall portions [different from the protrusions of the analysis plate] and the surface ‘where the interval between the inner surfaces of the pair of wall portions gradually decreases at a degree smaller than the degree at which the interval between the inner surfaces of the pair of wall portions gradually decreases on the inclined surface’, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798